DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are rejected.

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 is missing the preposition to in the limitation reciting: “The method according claim 10”. This limitation should be: “The method according to claim 10”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watson et al (US PUB 20180070158, hereinafter Watson).
claim 1, Watson discloses a MEMS microphone (e.g. a MEMS microphone 10), (see at least the abstract), comprising: a MEMS microphone chip (e.g. MEMS microphone die 11); a housing (e.g. a housing 20, 50), which has an acoustic port (e.g. an acoustic port 22), (figures 2A-2B), wherein the MEMS microphone chip is mounted in the housing (e.g. over substrate 20), and a mesh plug (e.g. a plugged-in environmental barrier 44), wherein the MEMS microphone chip is mounted in the housing, and the mesh plug is mounted in the acoustic port (see figures 2A-2B), and wherein the mesh plug is made from a mesh material which has a mesh structure adapted for passing sound to the MEMS microphone chip (e.g. the environmental barrier 44 is adapted to allow acoustic energy to reach the diaphragm of the MEMS microphone die 11 through the acoustic port 22), (see Watson, [0092]-[0093], figures 2A-2B). 

Regarding claim 2, Watson discloses the MEMS microphone according to claim 1, further comprising an ASIC chip (e.g. an ASIC chip 12), wherein the housing includes a package substrate (e.g. substrate 20) and a lid (e.g. cover 50), the MEMS microphone chip and the ASIC chip are mounted on the package substrate, and the acoustic port (acoustic port 22) is in the package substrate (see Watson, [0092]-[0093], figures 2A-2B).

Regarding claim 4, Watson discloses the MEMS microphone according to any of claim 1, wherein the mesh plug (environmental barrier 44) is mounted in the acoustic port from inside of the housing (see Watson, figure 2A-2B).

Regarding claim 6, Watson discloses the MEMS microphone according to any of claim 1, wherein the mesh plug is adhered to a side wall of the acoustic port (e.g. acoustic port 22), (see Watson, [0093], and figures 2A-2B).

claim 7, Watson discloses the MEMS microphone according to any of claim 1, wherein the mesh plug is made of at least one of porous structures, nano-structures, fabric mesh and woven mesh (e.g. porous filter material or fabric layer), (see Watson, [0093], and figures 2A-2B).

Regarding claim 8, Watson discloses the MEMS microphone according to any of claim 1, wherein the mesh material of the mesh plug includes at least one of a polymer,  foam plastic, silicon, silicide, ceramic, metal, alloy, paper, wood and glass (e.g. PTFE or metal mesh), (see Watson, [0093], and figures 2A-2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, and further in view of Lee et al (US PUB 20060006483, hereinafter Lee83).
Regarding claim 3, Watson discloses the MEMS microphone according to claim 1, but fails to explicitly disclose wherein the acoustic port has a tapper-shape.
However, Lee in the same field of endeavor teaches that it is well known in the art to configure an acoustic port of a MEMS microphone as having a tapper-shape as demonstrated in [0032] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a tapper-shaped acoustic port as taught by Lee83 in the teachings of Watson in order to effectively increase the sound collection area of the port and thereby further improving the acoustic response of the MEMS microphone. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, and further in view of Shukla et al (US PUB 20120177237 hereinafter Shukla).
Regarding claim 5, Watson discloses the MEMS microphone according to claim 1, but fails to explicitly disclose wherein the mesh plug has a step structure so that a part of the mesh plug is inside the acoustic port and a second part of the mesh plug is outside the acoustic port.
However, Shukla in the same field of endeavor teaches a mesh plug (e.g. mesh barrier 218, 214b) having a step structure so that a part of the mesh plug is inside an acoustic port (e.g. acoustic port 204) and a second part of the mesh plug is outside the acoustic ports (e.g. mesh barrier 218 is molded in stepped formation with the portion 214b for blocking foreign substances such as dirt and dust), (see Shukla, [0056]-[0058], and figure 2B). Thus it would have been . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Zhu et al (US PAT 6936524, hereinafter Zhu24).
Regarding claim 9, Watson discloses a method for manufacturing a MEMS microphone (e.g. a MEMS microphone 10), (see at least the abstract and figures 2A-2B), comprising: forming an acoustic port on a housing of the MEMS microphone (e.g. an acoustic port 22 on a substrate 20 of a protective housing 20, 50), and mounting a MEMS microphone chip (e.g. a MEMS microphone die 11) and an ASIC chip (e.g. an ASIC chip 12) in the housing; and assembling a mesh plug (e.g. a plugged-in environmental barrier 44) into the acoustic port (see Watson, [0092]-[0093], figures 2A-2B).
Watson does not explicitly disclose: mounting a mesh layer on a carrier substrate, machining the mesh layer into a mesh plug, and releasing the carrier substrate.
However, Zhu24 in the same field of endeavor teaches that it is well known in the art to fabricate a mesh element (e.g. mesh 18) by mounting a mesh layer on a carrier substrate, machining the mesh layer into a mesh plug (e.g. a micro-machined mesh structure 18), and releasing the carrier substrate as demonstrated in column 4 lines 16-28; column 5 lines 21-31, and figure 8. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate fabrication of the mesh plug through machining of a carrier substrate as taught by Zhu24 in the teachings of Watson in order to further simplify the manufacturing of the MEMS microphone device through effective component machining process.
dispensing adhesive into the acoustic port for mounting the mesh plug. However, it is well known in the art to apply an adhesive to mount a mesh unto an acoustic port, and it would have been obvious to do so in the teachings of Watson in view of Zhu24 in order to further improve sealing between the mesh element and the associated substrate, and thereby preventing acoustic leakage or degradation.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Zhu24 as applied to claim 9 above, and further in view of Shukla.
Regarding claim 10, Watson as modified by Zhu24 discloses the method according to claim 9, but fails to explicitly disclose wherein the mesh plug is machined into a step structure so that the mesh plug is assembled into the acoustic port with a first part inside the acoustic port and a second part outside the acoustic port.
However, Shukla in the same field of endeavor teaches a mesh plug (e.g. mesh barrier 218, 214b) having a step structure so that a part of the mesh plug is inside an acoustic port (e.g. acoustic port 204) and a second part of the mesh plug is outside the acoustic ports (e.g. mesh barrier 218 is molded in stepped formation with the portion 214b for blocking foreign substances such as dirt and dust), (see Shukla, [0056]-[0058], and figure 2B). Thus it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a mesh having a step structure as taught by Shukla in the teachings of Watson in view of Zhu24 so as to further improve air-tightness around the mesh plug within the acoustic port, and thereby further improving the overall acoustic response of the device. 

Regarding claim 11, Watson as modified by Zhu24 and Shukla discloses the method according to claim 10, but fails to explicitly disclose wherein said a second part outside the acoustic port is Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). Therefore, it would have been obvious to remove any portion of an element that it is not desired or required in the teachings of Watson in views of Z4 and Shukla. 

Conclusion
The prior art made of record provided on PTO 892  and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.